EXHIBIT 10.2

 

PARTICIPATION AND DEVELOPMENT AGREEMENT

 

BETWEEN

 

APCLARK, LLC

 

AND

 

ADWAR DRILLING FUND III, L.P.

 

Dated August 9, 2014

 

 
1


--------------------------------------------------------------------------------




 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

  5  

 

     

ARTICLE 2 PARTICIPATION

   

11

 

 

   

 

 

 

Section 2.1

Participation

   

11

 

 

Section 2.2

Assignments of Interest

   

12

 

 

Section 2.3

Joint Operating Agreement

   

13

 

 

 

   

 

 

ARTICLE 3 ASSIGNMENT SUBJECT TO RIGHTS OF THIRD PARTIES

   

14

 

 

   

 

 

 

Section 3.1

Consents to Assignment and Preferential Rights to Purchase

   

14

 

 

Section 3.2

Asset Obligations

   

14

 

 

 

   

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF APC

   

14

 

 

   

 

 

 

Section 4.1.

Existence and Authority

   

14

 

 

Section 4.2

Litigation

   

15

 

 

Section 4.3

Taxes and Assessments

   

15

 

 

Section 4.4

Compliance with Laws

   

16

 

 

Section 4.5

Contracts

   

16

 

 

Section 4.6

Representations Regarding Leases

   

16

 

 

Section 4.7

Liability for Brokers’ Fees

   

16

 

 

Section 4.8

Limitations

   

16

 

 

 

   

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARTICIPANT

   

17

 

 

   

 

 

 

Section 5.1

Existence and Qualification

   

17

 

 

Section 5.2

Power

   

17

 

 

Section 5.3

Authorization and Enforceability

   

17

 

 

Section 5.4

No Conflicts

   

17

 

 

Section 5.5

Litigation

   

17

 

 

Section 5.6

Investment Intent

   

18

 

 

Section 5.7

Independent Investigation

   

18

 

 

Section 5.8

Liability for Brokers’ Fees

   

18

 

 

Section 5.9

Participant as Investor

   

18

 

 

 
2


--------------------------------------------------------------------------------




 

ARTICLE 6 COVENANTS OF THE PARTIES

   

18

 

 

   

 

 

 

Section 6.1

Access

   

18

 

 

Section 6.2

Indemnity Regarding Access

   

19

 

 

Section 6.3

Further Assurances

   

19

 

 

Section 6.4

Confidentiality

   

19

 

 

 

   

 

 

ARTICLE 7 CONDITIONS TO ASSIGNMENT OF ACQUIRED ASSETS

   

20

 

 

   

 

 

 

Section 7.1

Conditions of APC to Assignment of Acquired Assets

   

20

 

 

 

   

 

 

ARTICLE 8 TAX MATTERS

   

21

 

 

   

 

 

 

Section 8.1

Liability for Taxes

   

21

 

 

 

   

 

 

ARTICLE 9 INDEMNIFICATION; LIMITATIONS

   

21

 

 

   

 

 

 

Section 9.1

Indemnification

   

21

 

 

Section 9.2

Indemnification Actions

   

22

 

 

 

   

 

 

ARTICLE 10 MISCELLANEOUS

   

24

 

 

   

 

 

 

Section 10.1

Counterparts

   

24

 

 

Section 10.2

Notices

   

24

 

 

Section 10.3

Transfer Taxes

   

25

 

 

Section 10.4

Expenses

   

25

 

 

Section 10.5

Captions

   

25

 

 

Section 10.6

Waivers

   

25

 

 

Section 10.7

Assignment

   

25

 

 

Section 10.8

Entire Agreement

   

26

 

 

Section 10.9

Amendment

   

26

 

 

Section 10.10

No Third-Person Beneficiaries

   

26

 

 

Section 10.11

References

   

26

 

 

Section 10.12

Construction

   

27

 

 

Section 10.13

Limitation on Damages

   

27

 

 

Section 10.14

Parties Not Fiduciaries

   

27

 

 

Section 10.15

Force Majeure

   

27

 

 

 
3


--------------------------------------------------------------------------------




 

EXHIBITS AND SCHEDULES

 

A. Exhibits

   

Exhibit A

(Joint Operating Agreement)

Exhibit B

(Leases)

Exhibit C

(Form Wellbore Assignment)

Exhibit D

(Form of Leasehold Assignment)

Exhibit E

(Anticipated Well Locations)

Exhibit F

(AFE for Livestock 18-3)

Exhibit G

(AFE for BVR 5-2)

Exhibit H

(AFE for Clark 3-1)

Exhibit I

(Insurance Requirements)

   

B. Schedules

   

Schedule 1.1

(Contracts)

Schedule 1.2

(Excluded Assets)

Schedule 1.3

(Permitted Encumbrances)

Schedule 3.1

(Consents)

Schedule 4.2

(Litigation)

Schedule 4.3

(Taxes and Assessments)

Schedule 4.4

(Compliance with Laws)

Schedule 4.6(a)

(APC Working Interests and Net Revenue Interests)

 

 
4


--------------------------------------------------------------------------------




 

PARTICIPATION AND DEVELOPMENT AGREEMENT

 

THIS PARTICIPATION AND DEVELOPMENT AGREEMENT (this “Agreement”) is effective as
of this 9th day of August, 2014 (the “Effective Date”), by and between ApClark,
LLC, a Delaware limited liability company (“APC”), and Adwar Drilling Fund III,
L.P., a Nevada limited partnership (“Participant”). APC and Participant are
sometimes referred to collectively as the “Parties” and individually as a
“Party”. Capitalized terms used herein shall have the meaning ascribed to them
in Article 1 of this Agreement.

 

RECITALS:

 

WHEREAS, APC owns a Working Interest in the Leases and contemplates drilling one
or more Development Wells on some or all of the Leases identified on Exhibit
B to this Agreement; and

 

WHEREAS, Participant desires to acquire from APC a Participation Interest in an
amount to be defined herein in the Acquired Assets associated with the
Development Wells in which Participant participates under the terms and
conditions provided in this Agreement; and

 

WHEREAS, Participant anticipates investing up to $7,500,000.00 in Participation
Contributions for up to 50% of APC’s interest in the Acquired Assets associated
with the Development Wells in which Participant Participates; and

 

WHEREAS, APC desires to assign to Participant a Participation Interest in the
Acquired Assets associated with those Development Wells in which Participant
participates under the terms and conditions provided in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

“AFE” means, as to each Development Well, an “authorization for expenditure”
containing a written description and good faith cost estimate at the time the
AFE is submitted with respect to a proposed activity or operation accompanying a
proposal for such activity or operation as contemplated by this Agreement or the
Joint Operating Agreement governing such Development Well, as the case may be.

 

“Affiliate” means, as to either Party, any corporation or other entity that
directly or indirectly controls or is controlled by one of the Parties, or any
corporation or other entity that is directly or indirectly controlled by the
same entity that controls one of the Parties, the concept of "control" meaning
the ownership of more than 50% of the voting stock or other voting interests of
such corporation or other entity.

 

 
5


--------------------------------------------------------------------------------




 

“Agreement” shall have the meaning ascribed to it in the preamble to this
Agreement.

 

“APC” means ApClark LLC, a limited liability company organized under the laws of
Delaware.

 

“Acquired Assets” means, as to each Participation Well, Participant’s
Participation Interest in and to (a) the Participation Well, (b) the Designated
Acreage associated with such Participation Well, (c) the Hydrocarbons associated
with such Participation Well, (d) the Contracts associated with such
Participation Well, and (e) the Data associated with such Participation Well,
collectively.

 

“Assignment” shall have the meaning ascribed to it in Section 2.2(a) of this
Agreement, and shall expressly exclude Leasehold Assignments.

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banks are closed for business in Houston, Texas, United States.

 

“Claim” shall have the meaning ascribed to it in Section 9.2(b) of this
Agreement.

 

“Claim Notice” shall have the meaning ascribed to it in Section 9.2(b) of this
Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Consent” means, as to each individual Participation Well, any necessary consent
or approval by a third party to effectuate and consummate an Assignment to
Participant of the Participation Interest in the Acquired Assets associated with
such Participation Well, including but not limited to any waiver or consent to
the Assignment from any other parties holding a right of preemption, right of
first refusal or similar right.

 

“Contracts” means those contracts identified on Schedule 1.1 to this Agreement
to the extent, and only to the extent, such contracts govern or are otherwise
applicable to a Participation Well; provided, however, that any rights or
obligations with respect to such Contracts assigned and assumed pursuant to this
Agreement shall be limited to those rights and obligations pertaining solely to
the Participation Well governed by such Contract and Participant’s Participation
Interest therein and shall not include any rights or obligations with respect to
such Contracts retained by APC.

 

“Damages” shall have the meaning ascribed to it in Section 9.1(c) of this
Agreement.

 

“Data” means, subject to any restrictions on APC’s disclosure of same, the
following operational files and records directly relating to the Participation
Wells: lease files, unit files, lease contract files, well files and geological
data, including hardcopies (but excluding all other records, including, but not
limited to, corporate records, legal files, computer programs, general tax
records, samples, test data and interpretive, proprietary or confidential data,
information or documents).

 

 
6


--------------------------------------------------------------------------------




 

“Designated Acreage” means the designated acreage around a Development Well that
is maintained under the Lease or Leases applicable to such Development Well
after the expiration of the primary term of such Lease or Leases, upon
expiration of any extension or renewal of such Lease or Leases, or after
cessation of operations as provided in such Lease or Leases (whichever occurs
last), by production of oil, gas or other liquid hydrocarbons on the leased
premises.

 

“Development Well” means, with respect to each Lease, any well proposed and
actually drilled on such Lease, and any and all substitute wells therefor (and
including any Mechanical Sidetracks in such well or its substitutes) where such
first well fails to reach Objective Depth.

 

“Drilling Costs” means the total costs associated with drilling a Development
Well on a Lease until such Development Well reaches Objective Depth and has been
completed, including, but not limited to, (a) location preparation, (b) lease,
land and legal title work, (c) in-house administrative and technical costs and
actual drilling costs until such point as the Development Well has been drilled
to the Objective Depth and the hole has been logged by conventional methods and
all tests, if any, including formation tests and sidewall cores have been
completed, and (d) the completion of the Development Well, which shall include
the cementing of production casing, perforation and stimulation of the objective
zones and the installation of all surface facilities and flow lines/pipelines
required to produce the Development Well. The costs associated with Drilling
Costs shall also include (i) in the event the Development Well is unable to
reach Objective Depth and a substitute well is proposed according to the Joint
Operating Agreement, any and all costs incurred with respect to such substitute
well and (ii) any and all costs relating to the temporary or permanent plugging
and abandonment of the Development Well or substitute well, notwithstanding that
such costs may be incurred after the Development Well or substitute well reaches
Objective Depth. However, if a Development Well or substitute well is completed
as a producer or is used as an injector well, the costs associated with Drilling
Operations shall not include the costs of permanently plugging and abandoning
such well.

 

“Drilling Operations” means, with respect to each Development Well, all
operations under the applicable Joint Operating Agreement that are conducted
prior to completion. “Drilling Operations” shall include those operations
relating to the temporary or permanent plugging and abandonment of a Development
Well. However, if a well is completed as a producer or is used as an injector
well, the operations relating to the permanent plugging and abandonment of such
well shall not be “Drilling Operations”.

 

“Effective Date” shall have the meaning ascribed to it in the preamble to this
Agreement, on which this Agreement becomes effective.

 

“Excluded Assets” shall mean the following:

 

(a) All licensed seismic data and all seismic data which may be subject to a
seismic agreement including, but not limited to, proprietary reprocessed seismic
data;

 

(b) Contracts, agreements and instruments (other than a Lease) the transfer of
which is absolutely prohibited or is subject to payment of a fee or other
consideration by an agreement with a Person other than an Affiliate of APC, or
by applicable Laws, and for which no consent to transfer has been received or
for which Participant has not agreed, or does not agree, in writing to pay the
fee or other consideration, as applicable;

 

(c) Permits and other appurtenances the transfer of which is absolutely
prohibited or is subject to payment of a fee or other consideration by an
agreement with a Person other than an Affiliate of APC, or by applicable Laws,
and for which no consent to transfer has been received or for which Participant
has not agreed, or does not agree, in writing to pay the fee or other
consideration, as applicable, not including, environmental permits;

 

(d) All claims against insurers and other third parties pending on or prior to
the Effective Date;

 

(e) The contracts and software used for both the Participation Wells and other
assets of APC and/or its Affiliates;

 

(f) Any Tax refund (whether by payment, credit, offset or otherwise, and
together with any interest thereon) in respect of any Taxes for which APC is
liable for payment;

 

(g) Claims against insurers under policies held by APC or its Affiliates; and

 

(h) any other assets, contracts or rights described on Schedule 1.2.

 

“Force Majeure” means any flood, storm, hurricane, or other act of God; fire;
environmental catastrophe; war; act of terrorism; civil disturbance; labor
dispute, strike, or lockout; or any other event or cause, whether similar or
dissimilar, that is reasonably beyond the control of the Party claiming the
existence of such event or cause.

 

“Governmental Authority” means any national or state government and/or
government of any political subdivision, and departments, courts, commissions,
boards, bureaus, ministries, agencies or other instrumentalities of any of them.

 

“Hydrocarbons” means all of the oil, liquid hydrocarbons, gas, and any and all
other liquid or gaseous hydrocarbons, as well as their respective constituent
products (including, without limitation, condensate, casinghead gas, distillate
and natural gas liquids), and, to the extent useful for the exploration for and
production of the foregoing, any other minerals produced in association
therewith (including, without limitation, elemental sulfur, helium, carbon
dioxide and other non-hydrocarbon substances produced in association with any of
the above-described items) produced from or allocated to the Wells and the
Developed Acreage after the Effective Date.

 

“Indemnified Person” shall have the meaning ascribed to it in Section 9.2(a) of
this Agreement.

 

 
7


--------------------------------------------------------------------------------




 

“Indemnifying Person” shall have the meaning ascribed to it in Section 9.2(a) of
this Agreement.

 

“Joint Operating Agreement” means that certain Model Form Operating Agreement,
dated as of August 1, 2007, by and between Westerly Exploration, Inc. and Lucas
Energy, Inc. as predecessors in interest to the Parties, a copy of which is
attached to this Agreement as Exhibit A, as such agreement may be amended,
restated or otherwise modified from time to time.

 

“Knowledge” means, unless otherwise modified, the awareness, knowledge,
information and belief that personnel who have managerial or supervisory
responsibilities related to the Assets or circumstances that are the subject
matter of the representation or warranty actually possess or, as persons of
ordinary prudence, are reasonably expected to possess.

 

“Laws” means all laws, common law, statutes, rules, regulations, ordinances,
orders, decrees, requirements, judgments and codes of Governmental Authorities.

 

“Lease” means each oil and gas lease or portion thereof identified on Exhibit B.

 

“Leasehold Assignment” shall have the meaning ascribed to it in Section
2.2(b) of this Agreement.

 

“Leasehold Interest” means, as to each Lease on which a Participation Well is
drilled, Participant’s Participation Interest share of the undivided leasehold
interest in and to the Designated Acreage for such Lease as calculated pursuant
to Section 2.1(d) of this Agreement.

 

“Material Contract” means any Contract that can reasonably be expected to (A)
generate annual gross revenue for the owner of the Assets or (B) require annual
expenditures chargeable to the owner of the Assets, in excess of $50,000.00, and
which is not terminable by either party at will (without penalty) on 90 days
notice or less.

 

“Mechanical Sidetrack” means an operation to directionally control or
intentionally deviate a well where such intentional well deviation is done to
straighten the hole, drill around junk, or to overcome other mechanical
difficulties.

 

“Net Revenue Interest” means the interest in and to all production of
hydrocarbons produced, saved or sold from or allocated to any Participation Well
after deduction of the lessor’s royalty and subject to all Permitted
Encumbrances, if any.

 

“Objective Depth” shall mean, for each Development Well, the minimum depth of
(i) the total footage to be drilled or (ii) the penetration by the drill bit of
a depth sufficient to test the deepest target formation or interval at the
bottomhole location specified in the AFE or documents related to the AFE for
that well, whichever is the shallower depth.

 

“Participant” means Adwar Drilling Fund III, L.P., a Nevada limited partnership.

 

 
8


--------------------------------------------------------------------------------




 

“Participation Contribution” means any and all monies invested by Participant
under this Agreement for purposes of paying Drilling Costs for the Participation
Wells in return for the Participation Interest in the Acquired Assets, which
amount shall be no less than $1,000,000.00 in the aggregate. The Parties
acknowledge that Participant anticipates its Participation Contribution may be
up to $7,500,000.00.

 

“Participation Interest” means, as to each Participation Well, (a) the undivided
working interest in and to the wellbore and Designated Acreage earned by
Participant, and (b) the interest earned by Participant in all other Acquired
Assets associated with such Participation Well, which interests shall be
expressed as a percentage and calculated pursuant to Section 2.1(d) of this
Agreement.

 

“Participation Well” means each Development Well spudded on a Lease on or before
December 31, 2014.

 

“Party” or “Parties” shall have the meaning ascribed in the preamble to this
Agreement.

 

“Permits” means permits, licenses, registrations, and authorizations issued,
granted, or provided by Governmental Authorities, including Permits issued under
applicable Laws.

 

“Permitted Encumbrances” means, as to each Lease:

 

(a) Those encumbrances listed on Schedule 1.3, including any applicable
overriding royalty interest,

 

(b) The Contracts,

 

(c) Encumbrances that arise by operation of law in the ordinary course of
business,

 

(d) The agreements or other encumbrances recorded or filed with an applicable
Governmental Authority as of the Effective Date, and

 

(e) The Joint Operating Agreement and any joint operating agreement, unit
operating agreement, unit agreement, or similar agreement entered into by APC
and a third party, including PIE, prior to the Effective Date.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.  

 

“PIE” means PIE Operating, LLC, a Nevada limited liability company.

 

“Tax” means all taxes, assessments, levies or imposts, including any foreign,
federal, state or local income tax, surtax, remittance tax, presumptive tax, net
worth tax, special contribution, drilling tax, production tax, pipeline
transportation tax, freehold mineral tax, value added tax, withholding tax,
gross receipts tax, windfall profits tax, profits tax, severance tax, personal
property tax, real property tax, sales tax, goods and services tax, service tax,
transfer tax, use tax, excise tax, premium tax, stamp tax, motor vehicle tax,
entertainment tax, insurance tax, capital stock tax, franchise tax, occupation
tax, payroll tax, employment tax, unemployment tax, disability tax, alternative
or add-on minimum tax and estimated tax, imposed by a Governmental Authority
together with any interest, fine, penalty, addition to tax, or additional amount
imposed thereon.

 

 
9


--------------------------------------------------------------------------------




 

“Technical Reasons” means APC’s determination, provided in writing to
Participant, that the drilling of a Development Well on a Lease is (a) prevented
by Force Majeure (including the failure to obtain governmental consents or
permits) or (b) not justifiable given APC’s reasonable technical, commercial and
economic evaluation of the Lease based on the following:

 

(a) APC’s assessment of the estimated risked reserves and commodity price
forecast;

 

(b) APC’s estimated cost and risk of Drilling Operations;

 

(c) APC’s expected appraisal and development cost, risk and timeline in a
success case;

 

(d) the commercial status of the Lease, including failure of title to the Leases
constituting the Prospect or the size of APC’s Working Interest therein; and

 

(e) such other technical, commercial or economic considerations as a reasonable
and prudent lessee and operator would take into account in drilling of a
Development Well under similar circumstances;

 

provided, however, under no circumstances shall “Technical Reasons” include a
decision by APC not to allocate budget funds for the drilling of a Development
Well in circumstances where APC has concluded that the drilling of a Development
Well is justifiable in light of the factors set forth above.

 

“Term” means the time between the Effective Date and the later to occur of (a)
December 31, 2014 and (b) the date the last Participation Well is completed and
the Drilling Costs for all Participation Wells is computed.

 

“Transfer Taxes” means any liability, obligation or commitment for sales, use,
excise, real property transfer, gross receipts, goods and services,
registration, capital, documentary, stamp or transfer Taxes, recording fees and
similar Taxes and fees incurred and imposed upon, or with respect to, the
property transfers or other transactions contemplated hereby, but excluding, for
the avoidance of any doubt, any Tax on net income, capital gains Tax or any
similar Tax.

 

“United States” means the United States of America.

  

“Upfront Monies” shall mean, as to each Participation Well, $10,000.00, which
amount shall be paid by Participant to APC for APC’s account and which amount
shall not be considered a Participation Contribution under this Agreement.

 

“Working Interest” means the interest in and to a Lease that is burdened with
the obligation to bear and pay costs and expenses of maintenance, development
and operations on or in connection with such Lease, but without regard to the
effect of any royalties, overriding royalties, production payments, net profits
interests and other similar burdens upon, measured by or payable out of
production therefrom.

 

 
10


--------------------------------------------------------------------------------




 

ARTICLE 2

PARTICIPATION

 

Section 2.1  Participation.

 



(a)

APC shall use commercially reasonable best efforts (subject to APC’s financial
capabilities and rights under the Joint Operating Agreement) to commence, or
cause to be commenced, Drilling Operations on at least three Development Wells
located on one or more of the Leases on or before December 31, 2014. The
locations for such wells are set forth on Exhibit E hereto and the initial AFE’s
for such wells are set forth on Exhibit F, Exhibit G, and Exhibit H,
respectively.

 

 

(b)

Subject to Section 2.1(c) of this Agreement, Participant shall participate in
any and all Participation Wells as provided in Section 2.1(d) of this Agreement.
APC shall have the right to allocate the Participation Contribution to Drilling
Costs of the Participation Wells as deemed necessary and proper by APC in its
sole discretion; provided, however, that Participant’s Participation Interest in
such Participation Wells shall not be determined by actual allocation of the
Participation Contribution to the respective Participation Wells, but shall be
determined as provided in Section 2.1(d).

 

 

(c)

Subject to the terms and conditions of this Agreement, on or before December 31,
2014, Participant shall (i) pay to APC the Upfront Monies and (ii) deposit (by
wire transfer) the Participation Contribution into a segregated account to be
identified by APC on or before the Effective Date. In the event Participant
fails to deposit the funds required under this Section 2.1(c) on or before
December 31, 2014, this Agreement shall immediately terminate without the
necessity of any Party taking any further action or providing any notice with
respect to such termination and the representations, warranties, obligations and
other covenants set forth in this Agreement shall be null and void, ab initio,
unless otherwise agreed, in writing, by the Parties.

 

 

(d)

Participant’s Participation Interest in the Acquired Assets shall be determined
within 10 Business Days after the last Participation Well has been drilled to
Objective Depth and Drilling Costs have been calculated for all Participation
Wells. As to each Participation Well and the Acquired Assets associated with
such Participation Well, Participant’s Participation Interest shall be
determined as follows:

 

 

(i)

FIRST, the percentage of APC’s Working Interest share of the Drilling Costs for
all the Participation Wells actually paid by Participant shall be determined by
dividing Participant’s Participation Contribution by the aggregate amount of
APC’s Working Interest share of Drilling Costs for all Participation Wells;
provided, however, that any Participation Contribution amounts in excess of
two-thirds of APC’s Working Interest share of the Drilling Costs for all the
Participation Wells shall be returned to Participant and shall not be used to
determine Participant’s Working Interest in the Acquired Assets.

 

 

 

 

(ii)

SECOND, Participant’s “one-third for one-quarter” promoted interest shall be
determined on an aggregate basis by multiplying the quotient derived under (i)
above by .75, with such product being expressed as a percentage.

 

 

 

 

(iii)

THIRD, Participant’s Working Interest in each Participation Well shall be
determined, on a well by well basis, by multiplying the product derived under
(ii) above by APC’s Working Interest in each Participation Well.



 

 
11


--------------------------------------------------------------------------------




 

The above calculation may be expressed (as to each Participation Well and the
Acquired Assets relating to such Participation Well) as an equation as follows:

 

APC’s WI (.75 x Total Participation Contribution/Total APC WI share of Drilling
Costs for all Participation Wells) = Participant’s WI

 

(e)

All Drilling Operations on a Participation Well shall be governed by the Joint
Operating Agreement or such other joint operating agreement between APC and PIE
or other non-affiliate third party as may govern Drilling Operations on such
Participation Well at the time such Drilling Operations are conducted.

 

 

(f)

Participant shall be entitled to receive, on a timely basis, and APC covenants
to provide to Participant, copies of all reports pertaining to a Participation
Well that are received by APC pursuant to the terms of the Joint Operating
Agreement or such other operating agreement as may exist, from time to time,
governing Drilling Operations on a Lease. APC shall provide such reports to
Participant within 2 Business Days after APC’s receipt of such reports. Further,
APC shall, as Participant’s cost and expense, assist Participant in providing
additional information and reports to Participant’s general partners from time
to time as necessary; provided, however, that such assistance shall not be
unduly burdensome to APC or disrupt APC’s normal business operations.

 

Section 2.2  Assignment of Interest.

 





(a)

Within 10 Business Days after the determination of Participant’s Participation
Interest in the Participation Wells under Section 2.1(d) of this Agreement,
Participant shall receive (and APC and Participant shall thereafter execute,
acknowledge, deliver between them, and record) an assignment of Participant’s
Participation Interest in the Acquired Assets (excluding the Designated Acreage)
associated with each Participation Well, effective as of the Effective Date (as
to each Participation Well, an “Assignment”). Any Assignment made by APC to
Participant under this Section 2.2(a) shall be without warranty of title except
by, through and under APC, shall be subject to Permitted Encumbrances, and shall
be in the form of Exhibit C of this Agreement.

 

 

(b)

Within 10 Business Days after the determination of Participant’ Participation
Interest in the Participation Wells under Section 2.1(d) of this Agreement,
Participant’s managing general partner, Adwar Drilling Partners, LLC, a Nevada
limited liability company (“Adwar LLC)”, shall receive (and APC, Participant and
Adwar LLC shall thereafter execute, acknowledge, deliver between them, and
record) an assignment of the Leasehold Interest in and to each Participation
Well, effective as of the Effective Date (as to the Leasehold Interest
associated with each Participation Well, the “Leasehold Assignment”). Any
Leasehold Assignment made by APC to Adwar LLC under this Section 2.2(c) shall be
without warranty of title except by, through and under APC, shall be subject to
Permitted Encumbrances, and shall be in the form of Exhibit D of this Agreement.

 

 
12


--------------------------------------------------------------------------------




  

(c)

Any and all revenue actually received by APC on account of Participant’s
Participation Interest in the Participation Wells prior to the Assignment of
such Participation Interest pursuant to Section 2.2(a) of this Agreement shall
be held in trust by APC for the benefit of Participant. Within 10 Business Days
after the Assignment of the Participation Interest, APC shall provide to
Participant an accounting of all such revenues and shall transfer such monies to
Participant by wire transfer to an account to be designated by Participant.



 

Section 2.3  Joint Operating Agreement.

 

(a)

For each Participation Well, Participant shall, simultaneously with the
execution of the relevant Assignment, ratify and join the Joint Operating
Agreement and such other joint operating agreement between APC and a
non-affiliated third party, including PIE, governing such Participation Well
that may be in effect at the time of Assignment. In the event Adwar LLC is
required to ratify and join any such agreement on account of the Leasehold
Assignment, Participant shall cause Adwar LLC to execute such ratification and
joinder.

 

 

(b)

If, as between the Parties, there is any conflict between the terms of this
Agreement and the Joint Operating Agreement, the terms of this Agreement shall
prevail. The Parties acknowledge that APC’s right to assign to Participant a
Participation Interest in some or all of the Acquired Assets may be subject to
third party consent rights under the Joint Operating Agreement or such other
operating agreement as may exist, from time to time, governing Drilling
Operations on a Lease on which a Participation Well is drilled. APC shall use
best efforts to acquire all such consents; provided, however, that in the event
such third party consents cannot be obtained by APC, APC shall hold
Participant’s Participation Interest in those Acquired Assets that may not be
Assigned (due to the failure of a third party to provide the required consent)
for the benefit of Participant, but Participant may not be a party to the Joint
Operating Agreement or such other operating agreement as may exist, from time to
time, governing Drilling Operations on a Lease on which a Participation Well is
drilled and may not have rights thereunder, except through APC.

 

 
13


--------------------------------------------------------------------------------




 

ARTICLE 3

ASSIGNMENTS SUBJECT TO RIGHTS OF THIRD PARTIES

 

Section 3.1  Consents to Assignment and Preferential Rights to Purchase. Where
necessary to effectuate any Assignment or Leasehold Assignment, as to each
Participation Well, APC shall prepare and send timely (a) notices to the holders
of any required consents to assignment requesting consents to the transactions
contemplated by this Agreement and (b) notices to the holders of any applicable
preferential rights to purchase or similar rights in compliance with the terms
of such rights and requesting waivers of such rights. The Parties shall use
commercially reasonable efforts to cause such Consents to assignment and waivers
of preferential rights to purchase or similar rights (or the exercise thereof)
to be obtained and delivered in a timely fashion. Notwithstanding the
immediately preceding sentence, APC shall not be required to make payments or
undertake obligations to or for the benefit of the holders of such rights in
order to obtain the required consents and waivers, provided however, APC shall
confer with Participant if such payments or obligations are requested by the
holders of such rights before APC rejects any such requests or demands.
Participant shall cooperate with APC in seeking to obtain such Consents to
assignment and waivers of preferential rights. APC shall not be in default of
this Agreement if any consents or waivers are not obtained under this Section
3.1, and Participant shall have no recourse against APC if such consents or
waivers are not obtained, except as expressly provided in this Agreement.
Schedule 3.1 sets forth all parties APC that, to APC’s actual knowledge, have
consent rights with respect to the Acquired Assets.

 

  Section 3.2  Asset Obligations. At the time Participant receives an Assignment
or Leasehold Assignment with respect to its Participating Interest in the
Acquired Assets, Participant (with respect to Participant’s Participation
Interest) shall assume (a) all applicable covenants, duties and obligations with
respect to the Acquired Assets and the Permitted Encumbrances relating to the
relevant Participation Well, irrespective of when such covenants, duties, and
obligations or Permitted Encumbrances may have arisen or may arise, and (b) any
and all liabilities (including, without limitation, any tort liabilities and
environmental liabilities) relating to the Acquired Assets arising after the
date of Assignment.

 

ARTICLE 4

 REPRESENTATIONS AND WARRANTIES OF APC

 

Subject to the provisions of this Article 4, and the other terms and conditions
of this Agreement, APC represents and warrants to Participant the matters set
out in Section 4.1 through Section 4.8.

 

Section 4.1.  Existence and Authority. 

 

(a)  Existence and Qualification. APC is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

 

 
14


--------------------------------------------------------------------------------




 

(b)  Power. APC has the corporate power to enter into and perform this Agreement
(and all documents required to be executed and delivered by APC pursuant to this
Agreement) and to consummate the transactions contemplated by this Agreement
(and such documents).

 

(c)  Authorization and Enforceability. The execution, delivery and performance
of this Agreement (and all documents required to be executed and delivered by
APC pursuant to this Agreement), and the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary corporate action on the part of APC. This Agreement has been duly
executed and delivered by APC (and all documents required to be executed and
delivered by APC pursuant to this Agreement shall be duly executed and delivered
by APC) and this Agreement constitutes the valid and binding obligations of APC,
enforceable in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(d)  No Conflicts. The execution, delivery and performance of this Agreement by
APC, and the consummation of the transactions contemplated by this Agreement
shall not (i) violate any provision of the certificate of formation or operating
Agreement of APC, (ii) result in default (with due notice or lapse of time or
both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which APC is a party or by
which it is bound, (iii) violate any judgment, order, ruling, or decree
applicable to APC as a party in interest, or (iv) violate any Laws applicable to
APC.

 

(e)  Adequate Capitalization. APC has available sufficient funds to perform its
obligations under this Agreement and the Joint Operating Agreement and has
acquired, and will continue to carry for the Term, insurance in a form and
amount that is reasonably acceptable to Participant and, at a minimum, in the
amounts and coverage or policy types set forth on Exhibit J to this Agreement.

 

Section 4.2  Litigation. Except as disclosed on Schedule 4.2, as of the
Effective Date, there are no actions, suits or proceedings pending or threatened
in writing, before any Governmental Authority or arbitrator against APC or any
of its Affiliates, which are reasonably likely to impair or delay materially
APC’s ability to perform its obligations under this Agreement.

 

Section 4.3  Taxes and Assessments. Except as disclosed on Schedule 4.3, as of
the Execution Date:

 

(a)  APC has not received written notice of any pending claim against it (which
remains outstanding) from any applicable taxing authority for assessment of
Taxes with respect to the Leases;

 

(b)  There are no Tax liens with respect to the Leases except for liens for
Taxes not yet due and payable. 

 

 
15


--------------------------------------------------------------------------------




 

Section 4.4  Compliance with Laws. Except as disclosed on Schedule 4.4, to APC’s
Knowledge, as of the Effective Date, APC’s ownership and operation of the Assets
is in material compliance with all applicable Laws.

 

Section 4.5  Contracts. As of the Effective Date, to APC’s Knowledge, (a) APC
has not given notice of a material breach under a Material Contract, and (b) APC
is not in material default under any Material Contract except as disclosed on
Schedule 4.5.

 

Section 4.6  Representations Regarding Leases.

 

  (a)  To APC’s Knowledge, Schedule 4.6(a) provides a true and correct
statement, as of the Effective Date, of (i) the Working Interest of APC in the
Leases and (ii) the Net Revenue Interest of APC in the Leases, as such interests
exist as of the Effective Date.

 

  (b)  APC warrants and shall defend title to any Assignment against the claims
of any Person claiming any right, title or interest in or to any portion of any
Acquired Asset (including any Leasehold Interest) by, through or under APC, but
not otherwise.

 

Section 4.7  Liability for Brokers’ Fees. Participant shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of APC prior to the Effective Date, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
to an intermediary in connection with the negotiation, execution or delivery of
this Agreement or any agreement or transaction contemplated hereby. 

 

Section 4.8  Limitations.

 

(a)  Except as and to the extent expressly set forth in this Agreement,
including its Exhibits, (i) APC makes no representations or warranties, express
or implied, and (ii) APC expressly disclaims all liability and responsibility
for any representation, warranty, statement or information made or communicated
(orally or in writing) to Participant or any of Participant’s Affiliates,
employees, agents, consultants or representatives (including, without
limitation, any opinion, information, projection or advice that may have been
provided to Participant by any officer, director, employee, agent, consultant,
representative or advisor of APC or any of APC’s Affiliates).

 

(b)  EXCEPT AS EXPRESSLY REPRESENTED OR OTHERWISE MADE SUBJECT IN this AGREEMENT
OR THE DOCUMENTS EXECUTED PURSUANT TO THIS AGREEMENT, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, APC MAKES NO AND EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO (I) TITLE TO ANY OF THE
ACQUIRED ASSETS, EXCEPT BY, THROUGH AND UNDER APC, (II) THE CONTENTS, CHARACTER
OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION,
RELATING TO THE ACQUIRED ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY
OF PETROLEUM SUBSTANCES IN OR FROM THE ACQUIRED ASSETS, (IV) ANY ESTIMATES OF
THE VALUE OF THE ACQUIRED ASSETS OR FUTURE REVENUES GENERATED BY THE ACQUIRED
ASSETS, (V) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, OR (VI) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PARTICIPANT OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THE ASSETS THAT MAY BE
ASSIGNED PURSUANT HERETO SHALL BE TRANSFERRED “AS IS, WHERE IS,” WITH ALL FAULTS
AND DEFECTS.

 

(c)  A matter scheduled as an exception for any representation shall be deemed
to be an exception to all representations for which it is relevant.

 

 
16


--------------------------------------------------------------------------------




 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PARTICIPANT

 

Subject to the provisions of this Article 5, and the other terms and conditions
of this Agreement, Participant represents and warrants to APC the matters set
out in Section 5.1 through Section 5.9:

 

Section 5.1  Existence and Qualification. Participant is a limited partnership
organized, validly existing, and in good standing under the Laws of Nevada.

 

Section 5.2  Power. Participant has the corporate power to enter into and
perform its obligations under this Agreement (and all documents required to be
executed and delivered by Participant pursuant to this Agreement) and to
consummate the transactions contemplated by this Agreement (and such documents).

 

Section 5.3  Authorization and Enforceability. The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Participant pursuant to this Agreement), and the consummation of
the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Participant. This
Agreement has been duly executed and delivered by Participant (and all documents
required to be executed and delivered by Participant pursuant to this Agreement
will be duly executed and delivered by Participant) and this Agreement
constitutes the valid and binding obligations of Participant, enforceable in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally as well as to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 5.4  No Conflicts. The execution, delivery and performance of this
Agreement by Participant, and the consummation of the transactions contemplated
by this Agreement, will not (a) violate any provision of the certificate of
limited partnership or partnership agreement (or other governing instruments) of
Participant, (b) result in a material default (with due notice or lapse of time
or both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which Participant is a
party or by which it is bound, (c) violate any judgment, order, ruling, or
regulation applicable to Participant as a party in interest or (d) violate any
Law applicable to Participant.

 

Section 5.5  Litigation. There are no actions, suits or proceedings pending, or
to Participant’s Knowledge, threatened in writing before any Governmental
Authority or arbitrator against Participant or any Affiliate of Participant
which are reasonably likely to impair or delay materially Participant’s ability
to perform its obligations under this Agreement.

 

 
17


--------------------------------------------------------------------------------




 

Section 5.6  Investment Intent. Participant is acquiring the Acquired Assets for
its own account and not with a view to their sale or distribution in violation
of the Securities Act of 1933, as amended, the rules and regulations thereunder,
any applicable state blue sky laws, or any other applicable securities Laws.

 

Section 5.7  Independent Investigation. Participant is (or its advisors are)
experienced and knowledgeable in the oil and gas business and aware of the risks
of that business. Participant acknowledges and affirms that (a) it has completed
its independent investigation, verification, analysis and evaluation of the
Assets and (b) it has made all such reviews of the Assets that it deems required
for its execution and delivery of this Agreement. Except for the representations
and warranties expressly made by APC in this Agreement, Participant acknowledges
that there are no representations or warranties, express or implied, as to the
financial condition, liabilities, operations, business or prospects of the
Acquired Assets and that in making its decision to enter into this Agreement and
to consummate the transactions contemplated hereby, Participant has relied
solely upon its own independent investigation, verification, analysis and
evaluation.

 

Section 5.8  Liability for Brokers’ Fees. APC shall not directly or indirectly
have any responsibility, liability or expense, as a result of undertakings or
agreements of Participant, for brokerage fees, finder’s fees, agent’s
commissions or other similar forms of compensation to an intermediary in
connection with the negotiation, execution or delivery of this Agreement or any
agreement or transaction contemplated hereby.

 

Section 5.9  Participant as Investor. The Parties acknowledge that Participant
intends to raise capital for purposes of funding the Participation Contribution.
Participant represents and warrants that all efforts engaged in, or to be
engaged in, to raise such capital shall be in accordance with all applicable
Laws. Participant further represents and warrants that Participant is, or will
be at the time a Participation Contribution is made under this Agreement, an
“accredited investor” as such term is defined in Regulation D of the Securities
Act of 1933, as amended.

 

ARTICLE 6

COVENANTS OF THE PARTIES

 

Section 6.1  Access. APC will give Participant and its representatives access to
the Acquired Assets and access to and the right to copy, at Participant’s
expense, certain records in APC’s possession, for the purpose of conducting a
confirmatory review of the Acquired Assets, but only to the extent that APC may
do so (a) consistent with the limitations provided in this Agreement,
(b) without violating applicable Laws, and (c) without violating any obligations
to any third Person and to the extent that APC has authority to grant such
access without breaching any restriction binding on APC. Such access by
Participant shall be limited to APC’s normal business hours, and Participant’s
investigation shall be conducted in a manner that minimizes interference with
the business of APC. Participant’s right of access shall not entitle Participant
to conduct intrusive testing or sampling, as may be determined by APC in its
sole judgment.

 

 
18


--------------------------------------------------------------------------------




 

Section 6.2  Indemnity Regarding Access. Participant agrees to indemnify, defend
and hold harmless APC, its Affiliates, the other owners of interests in the
Assets, and all such Persons’ directors, officers, employees, agents and
representatives from and against any and all claims, liabilities, losses, costs
and expenses (including court costs and reasonable attorneys’ fees), including
claims, liabilities, losses, costs and expenses attributable to personal injury,
death, or property damage, arising out of or relating to access to the Acquired
Assets by Participant, its Affiliates, or its or their directors, officers,
employees, agents or representatives, even if caused in whole or in part by the
negligence (whether sole, joint or concurrent), strict liability or other legal
fault of any indemnified Person.

 

Section 6.3  Further Assurances. After the Effective Date, APC and Participant
each agrees to take such further actions and to execute, acknowledge and deliver
all such further documents as are reasonably requested by the other for carrying
out the purposes of this Agreement or of any document delivered pursuant to this
Agreement.

 

Section 6.4  Confidentiality. All commercial, economic, geological, geophysical,
engineering and other technical information and data related to the Acquired
Assets (the “Confidential Information”) obtained by (a) Participant,
Participant’s Affiliates, and its/their representatives (the “Participant
Group”) from APC relating to or in connection with this Agreement or (b) APC,
APC’s Affiliates, and its/their representatives (the “APC Group”) from
Participant relating to or in connection with this Agreement shall constitute
proprietary and confidential information and shall be held in the strictest
confidence and shall be used only for the purpose of exercising or fulfilling
the receiving Party’s rights and obligations under this Agreement. The receiving
Party shall keep, save, and hold as confidential all such Confidential
Information made available to it and not disclose or reveal any such
Confidential Information to any individual or entity not a party hereto without
the disclosing Party’s prior written consent. In the event of any breach of the
provisions of this Section 6.4, the receiving Party agrees to defend, indemnify
and hold the disclosing Party harmless from and against any and all claims,
liabilities, losses or damages, made against or incurred by the disclosing Party
or its Affiliates (including attorneys’ fees and costs of litigation) resulting
from such breach. In addition, the receiving Party acknowledges that the
disclosing Party or its Affiliates may be irreparably damaged and the disclosing
Party or its Affiliates shall be entitled to all equitable remedies available at
law including, but not limited to, injunctive relief, specific performance, and
monetary damages. The confidentiality obligations provided for under this
Section 6.4 shall continue in full force and effect from the Effective Date
until 2 years after the expiration of the Term; however, the confidentiality
obligations under this Section 6.4 shall be in addition to and not in
substitution of any confidentiality obligations contained in any other
agreements to which Participant and APC are parties, including the Joint
Operating Agreement. Notwithstanding the foregoing, nothing in this Section
6.4 shall prohibit a receiving Party from disclosing “Confidential Information”
(i) to its Affiliates, (ii) where Confidential Information is required to be
furnished in compliance with applicable Law or regulations, or pursuant to any
legal proceedings or because of any order of any court binding upon a receiving
Party, (iii) to attorneys engaged by a receiving Party, where disclosure of such
information and data is essential to such attorneys’ work for the receiving
Party in relation to this Agreement, or (iv) where, through no fault of the
receiving Party, the Confidential Information is or becomes a part of the public
domain.

 

 
19


--------------------------------------------------------------------------------




 

ARTICLE 7

CONDITIONS TO ASSIGNMENT OF ACQUIRED ASSETS

 

Section 7.1  Conditions of APC to Assignment of Acquired Assets. The obligation
of APC to consummate an Assignment of the Acquired Assets (including the
Leasehold Interests) is subject, at the option of APC, to the reasonable
satisfaction on or prior to such Assignment of each of the following conditions:

 

(a)  Representations. The representations and warranties of Participant set
forth in Article 5 shall be true and correct in all material respects as of the
date of this Agreement and at the time of each Assignment;

 

(b)  Performance. Participant shall have performed and observed, in all material
respects when due, all covenants and agreements to be performed or observed by
it under this Agreement prior to or at the time of each Assignment;

 

(c)  No Action. At the time of each Assignment, no injunction, order or award
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by such Assignment, or granting substantial damages in
connection therewith, shall have been issued and remain in force, and no suit,
action, or other proceeding (excluding any such matter initiated by APC or any
of APC Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain or otherwise prohibit the
consummation of such Assignment or recover substantial damages from APC or any
Affiliate of APC resulting therefrom;

 

(d)  Third Party Consents. All Consents required for the transfer of the
relevant Acquired Assets shall have been obtained; and

 

(e)  Governmental Consents. All material consents and approvals of any
Governmental Authority required for the transfer of the Acquired Assets as
contemplated under this Agreement, except consents and approvals of assignments
by Governmental Authorities that are customarily obtained after a transaction’s
closing, shall have been granted, or the necessary waiting period shall have
expired, or early termination of the waiting period shall have been granted.

 

 
20


--------------------------------------------------------------------------------




 

ARTICLE 8

TAX MATTERS

 

Section 8.1  Liability for Taxes. Notwithstanding any provisions herein, the
rights and liabilities hereunder are several and not joint or collective and
each Party shall be responsible only for its share of the costs and liabilities
incurred as provided hereunder. This Agreement and the operations hereunder
shall not constitute a tax partnership.

 

ARTICLE 9

INDEMNIFICATION; LIMITATIONS

 

Section 9.1  Indemnification.

 

(a)  From and after the Effective Date, Participant shall indemnify, defend and
hold harmless APC and its Affiliates from and against all Damages incurred or
suffered by APC or any of APC’s Affiliates:

 

(i)  caused by or arising out of or resulting from Participant’s breach of any
of Participant’s covenants or agreements contained in Article 6, or

 

(ii)  caused by or arising out of or resulting from any breach of any
representation or warranty made by Participant contained in Article 5 of this
Agreement, EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE ORDINARY,
BUT NOT GROSS, NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY
OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PERSON, but excepting in each case
Damages against which APC would be required to indemnify Participant under
Section 9.1(b) at the time the Claim Notice is presented by Participant.

 

(b)  From and after the Effective Date, APC shall indemnify, defend and hold
harmless Participant and its Affiliates against and from all Damages incurred or
suffered by Prticipant or any of Participant’s Affiliates:

 

(i)  caused by or arising out of or resulting from APC’s breach of any of APC’s
covenants or agreements contained in Article 6, or

 

(ii)  caused by or arising out of or resulting from any breach of any
representation or warranty made by APC contained in Article 4 of this Agreement,
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE ORDINARY, BUT NOT
GROSS, NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER
LEGAL FAULT OF ANY INDEMNIFIED PERSON, but excepting in each case Damages
against which Participant would be required to indemnify APC under Section
9.1(a) at the time the Claim Notice is presented by APC.

 

 
21


--------------------------------------------------------------------------------




 

(c)  “Damages,” for purposes of this Article 9, shall mean the amount of any
actual liability, loss, cost, expense, claim, penalty, fine, award or judgment
incurred or suffered by any Indemnified Person arising out of or resulting from
the indemnified matter, whether attributable to personal injury or death,
property damage, contract claims, torts or otherwise, including reasonable fees
and expenses of attorneys, consultants, accountants or other agents and experts
reasonably incident to matters indemnified against, and the costs of
investigation and/or monitoring of such matters, and the costs of enforcement of
the indemnity and any reasonable fees and expenses of attorneys in connection
with such enforcement.

 

(d)  The indemnity to which each Party is entitled under this Section 9.1 shall
be for the benefit of and extend to such Party’s current and former Affiliates
and its and their respective directors, officers, employees, and agents. Any
claim for indemnity under this Section 9.1 by any such Affiliate, director,
officer, employee or agent must be brought and administered by the applicable
Party to this Agreement. No Indemnified Person other than APC and Participant
shall have any rights against either APC or Participant under the terms of this
Section 9.1 except as may be exercised on its behalf by Participant or APC, as
applicable, pursuant to this Section 9.1(d). Each of APC and Participant may
elect to exercise or not exercise indemnification rights under this Section
9.1(d) on behalf of the other Indemnified Persons affiliated with it in its sole
discretion and shall have no liability to any such other Indemnified Person for
any action or inaction under this Section 9.1(d).

 

Section 9.2  Indemnification Actions. All claims for indemnification under
Section 6.2 or Section 9.1 shall be asserted and resolved as follows:

 

(a)  For purposes of this Article 9, the term “Indemnifying Person” when used in
connection with particular Damages shall mean the Person having an obligation to
indemnify another Person or Persons with respect to such Damages pursuant to
this Article 9, and the term “Indemnified Person” when used in connection with
particular Damages shall mean a Person having the right to be indemnified with
respect to such Damages pursuant to this Article 9 (including, for the avoidance
of doubt, those Persons identified in Section 9.1(d)).

 

(b)  To make a claim for indemnification under Section 9.1, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the specific
details of and specific basis under this Agreement for its claim (the “Claim
Notice”). In the event that the claim for indemnification is based upon a claim
by a third Person against the Indemnified Person (a “Claim”), the Indemnified
Person shall provide its Claim Notice promptly after the Indemnified Person has
actual knowledge of the Claim and shall enclose a copy of all papers (if any)
served with respect to the Claim; provided that the failure of any Indemnified
Person to give notice of a Claim as provided in this Section 9.2 shall not
relieve the Indemnifying Person of its obligations under Section 9.1 except to
the extent such failure results in insufficient time being available to permit
the Indemnifying Person to effectively defend against the Claim or otherwise
prejudices the Indemnifying Person’s ability to defend against the Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, or agreement, the Claim Notice shall specify the
representation, warranty, or agreement that is claimed to have been inaccurate
or breached.

 

 
22


--------------------------------------------------------------------------------




 

(c)  In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Person whether it admits or denies its obligation to
defend the Indemnified Person against such Claim under this Article 9. If the
Indemnifying Person does not notify the Indemnified Person within such 30 day
period regarding whether the Indemnifying Person admits or denies its obligation
to defend the Indemnified Person, it shall be conclusively deemed obligated to
provide such indemnification hereunder. The Indemnified Person is authorized,
prior to and during such 30 day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Person and that is not prejudicial to the Indemnifying
Person.

 

(d)  If the Indemnifying Person accepts the obligation to indemnify the
Indemnified Person, it shall have the right and obligation to diligently defend,
at its sole cost and expense, the Claim. The Indemnifying Person shall have full
control of such defense and proceedings, including any compromise or settlement
thereof. If requested by the Indemnifying Person, the Indemnified Person agrees
to cooperate in contesting any Claim which the Indemnifying Person elects to
contest (provided, however, that the Indemnified Person shall not be required to
bring any counterclaim or cross-complaint against any Person). The Indemnified
Person may participate in, but not control, any defense or settlement of any
Claim controlled by the Indemnifying Person pursuant to this Section 9.2(d). An
Indemnifying Person shall not, without the written consent of the Indemnified
Person, settle any Claim or consent to the entry of any judgment with respect
thereto that (i) does not result in a final resolution of the Indemnified
Person’s liability with respect to the Claim (including, in the case of a
settlement, an unconditional written release of the Indemnified Person from all
further liability in respect of such Claim) or (ii) may materially and adversely
affect the Indemnified Person (other than as a result of money damages covered
by the indemnity).

 

(e)  If the Indemnifying Person does not accept its obligation to indemnify the
Indemnified Person or accepts its obligation but fails to diligently defend or
settle the Claim, then the Indemnified Person shall have the right to defend
against the Claim (at the sole cost and expense of the Indemnifying Person, if
the Indemnified Person is entitled to indemnification hereunder), with counsel
of the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to accept its obligation to indemnify the Indemnified Person and assume
the defense of the Claim at any time prior to settlement or final determination
thereof. If the Indemnifying Person has not yet accepted its obligation to
indemnify the Indemnified Person, the Indemnified Person shall send written
notice to the Indemnifying Person of any proposed settlement and the
Indemnifying Person shall have the option for 10 days following receipt of such
notice to (i) admit in writing its obligation for indemnification with respect
to such Claim and (ii) if its obligation is so admitted, assume the defense of
the Claim, including the power to reject the proposed settlement. If the
Indemnified Person settles any Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation for
indemnification in writing and assumed the defense of the Claim, the Indemnified
Person shall be deemed to have waived any right to indemnity therefor.

 

(f)  In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have 30 days from its receipt of the Claim Notice to
(i) cure the Damages complained of, (ii) admit its obligation to provide
indemnification with respect to such Damages or (iii) dispute the claim for such
Damages. If the Indemnifying Person does not notify the Indemnified Person
within such 30 day period that it has cured the Damages or that it disputes the
claim for such Damages, the Indemnifying Person shall be conclusively deemed
obligated to provide indemnification hereunder.

 

 
23


--------------------------------------------------------------------------------




 

ARTICLE 10

MISCELLANEOUS

 

Section 10.1  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement.

 

Section 10.2  Notices. All notices that are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing, in
English and delivered personally, by facsimile, by electronic mail, or by
recognized courier service, as follows:

 

If to APC:   APCLARK LLC:

 

ApClark LLC

800 Bering, Suite 250

Houston, Texas 70577

Attn: Rhonda B. Rosen

 

With courtesy copies to:

 

Stutzman, Bromberg, Esserman & Plifka, P.C.

2323 Bryan Street, Suite 2200

Dallas, Texas 75201

Attn: Richard E. Wallach

 

If to Participant:  ADWAR DRILLING FUND III, L.P.

 

Adwar Drilling Fund III, L.P.

c/o Adwar Drilling Partners, LLC 

3753 Howard Hughes Pkwy., Second Floor, Suite 314

Las Vegas, Nevada 89169

Attn: Anthony Demint

 

With courtesy copies to:  

 

DeMint Law, PLLC

Attn: Anthony N. DeMint, Esq.

3753 Howard Hughes Pkwy., Second Floor, Suite 314

Las Vegas, Nevada 89169

 

 
24


--------------------------------------------------------------------------------




 

Either Party may change its address for notice in the United States by notice to
the other in the manner set forth above. All notices shall be deemed to have
been duly given at the time of receipt by the Party to which such notice is
addressed.

 

Section 10.3  Transfer Taxes. Notwithstanding anything to the contrary in
Article 8, Participant shall bear any Transfer Taxes incurred and imposed upon,
or with respect to, the property transfers or other transactions contemplated
hereby. Should APC or any Affiliate of APC pay prior to the Effective Date, or
should APC or any continuing Affiliate of APC pay after the Effective Date, any
amount for which Participant is liable under this Section 10.3, Participant
shall, promptly following receipt of APC’s invoice, reimburse the amount paid.
If such transfers or transactions are exempt from any Transfer Taxes upon the
filing of an appropriate certificate or other evidence of exemption, Participant
shall timely furnish to APC such certificate or evidence. The Parties and their
respective Affiliates shall cooperate in order to take all necessary steps to
claim any such exemption, reduction and refund of any Transfer Taxes hereunder.
Notwithstanding anything to the contrary herein, APC shall be liable for any
liability, loss, cost, expense, claim, award or judgment relating to Transfer
Taxes to the extent resulting solely from or increased solely by the actions or
omissions of APC or its Affiliates.

 

Section 10.4  Expenses. All expenses incurred by APC in connection with or
related to the authorization, preparation or execution of this Agreement, and
the Exhibits and Schedules hereto and thereto, and all other matters related to
this Agreement and the transactions contemplated hereby, including without
limitation, all fees and expenses of counsel, accountants and financial advisers
employed by APC, shall be borne solely and entirely by APC, and all such
expenses incurred by Participant shall be borne solely and entirely by
Participant.

 

Section 10.5  Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

 

Section 10.6  Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

Section 10.7  Assignment. No Party shall assign or otherwise transfer all or any
part of this Agreement to any Person that does not constitute an Affiliate of
such Party, nor shall any Party delegate any of its rights or duties hereunder
to any Person that does not constitute an Affiliate of such Party, without the
prior written consent of the other Party, which shall not be unreasonably
withheld, and any transfer or delegation made without such consent shall be
void. Either Party may assign or delegate any of its rights or duties hereunder
to an Affiliate without the prior written consent of the other Party; however,
such delegating Party shall remain liable for any breach of a duty it delegates
to an Affiliate. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and assigns.

 

 
25


--------------------------------------------------------------------------------




 

Section 10.8  Entire Agreement. This Agreement and the documents to be executed
hereunder and the Exhibits and Schedules attached hereto constitute the entire
agreement among the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.

 

Section 10.9  Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by APC and Participant and expressly identified as
an amendment or modification.

 

Section 10.10  No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Participant and APC to any claim, cause of action,
remedy or right of any kind, except the rights expressly provided to the Persons
described in Section 6.3 and Section 9.2(d). 

 

Section 10.11  References. In this Agreement:

 

(a)  References to any gender includes a reference to all other genders;

 

(b)  References to the singular includes the plural, and vice versa;

 

(c)  Reference to any Article or Section means an Article or Section of this
Agreement;

 

(d)  Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

 

(e)  Unless expressly provided to the contrary, “hereunder”, “hereof”, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;

 

(f)  References to “$” or “dollars” means United States dollars; and

 

(g)  “Include” and “including” shall mean include or including without limiting
the generality of the description preceding such term.

 

 
26


--------------------------------------------------------------------------------




 

Section 10.12  Construction. Participant is capable of making such
investigation, inspection, review and evaluation of the Acquired Assets as a
prudent Participant would deem appropriate under the circumstances, including
with respect to all matters relating to the Acquired Assets, their value,
operation and suitability. Each of APC and Participant has had the opportunity
to exercise business discretion in relation to the negotiation of the details of
the transaction contemplated hereby. This Agreement is the result of
arm’s-length negotiations from equal bargaining positions. No consideration
shall be given or presumption made, on the basis of who drafted this Agreement
or any particular provision thereof.

 

Section 10.13  Limitation on Damages. Notwithstanding anything to the contrary
contained herein, none of Participant, APC or any of their respective Affiliates
shall be entitled to losses or damages consisting of or relating to: damage to a
reservoir, loss of hydrocarbons, loss of lease, or loss of profits,
consequential, indirect, business interruption, special, or punitive damages IN
ANY WAY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF
WHETHER THE LEGAL THEORY OF LIABILITY FOR SUCH DAMAGES OR LOSSES ARISES IN
BREACH OF CONTRACT, TORT, UNDER STATUTE OR ANY OTHER THEORY OF LEGAL LIABILITY
(other than such losses or damages suffered by third Persons for which
responsibility is allocated between the Parties). Each of Participant and APC,
for itself and on behalf of its Affiliates, hereby expressly waives any right to
such losses or damages in connection with this Agreement and the transactions
contemplated hereby.

 

Section 10.14  Parties Not Fiduciaries. Notwithstanding APC’s agreement,
pursuant to Section 2.2(b), to hold revenues attributable to Participant’s
Participation Interest for the benefit of Participant until such time as an
Assignment of such Participation Interest may be executed and delivered pursuant
to Section 2.2(a), the Parties’ relationship under this Agreement is contractual
only, and under no circumstances shall either Party be considered or deemed to
be acting as a fiduciary for the other Party.

 

Section 10.15  Force Majeure. If a Party is unable, wholly or in part because of
a Force Majeure, to carry out its obligations under this Agreement, other than
the obligation to make money payments, such Party shall give the other Party
prompt written notice of the Force Majeure with full particulars about it.
Effective upon the date notice is given, the obligations of the Party, in so far
as they are affected by the Force Majeure, shall be suspended during, but no
longer than, the continuance of the Force Majeure. Commercially reasonable
efforts will be made by the Party to avoid delay or suspension of any work or
acts to be performed under this Agreement. The requirement that the Force
Majeure be remedied by commercially reasonable efforts shall not require a Party
to settle strikes or other labor difficulties.

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.

 

 
27


--------------------------------------------------------------------------------




 

 

APCLARK, LLC,
a Delaware limited liability company

          By:     Name:     Title:  

 

 

ADWAR DRILLING FUND III, L.P.,
a Nevada limited partnership

     

By: Adwar Drilling Partners, LLC,

 

its General Partner

 

By: Calmerica Resource Development, Inc.,

its Managing Member

By:

Anthony N. DeMint, President

 



 
28


--------------------------------------------------------------------------------






 



EXHIBIT A

JOINT OPERATING AGREEMENT

 

 

 

 

 

 
29


--------------------------------------------------------------------------------




 

EXHIBIT B

LEASES

 

 

 

 

 

 

 
30


--------------------------------------------------------------------------------




 

EXHIBIT C

FORM ASSIGNMENT

 

 

 

 

 

 
31


--------------------------------------------------------------------------------




 

EXHIBIT D

FORM OF LEASEHOLD ASSIGNMENT

 

 

 

 

 
32


--------------------------------------------------------------------------------




 

EXHIBIT E

ANTICIPATED WELL LOCATIONS

 

 

 

 

 
33


--------------------------------------------------------------------------------




 

EXHIBIT F

AFE FOR LIVESTOCK 18-3

 

 

 

 

 
34


--------------------------------------------------------------------------------




 

EXHIBIT G

AFE FOR BVR 5-2

 

 

 

 

 
35


--------------------------------------------------------------------------------




 

EXHIBIT H

 AFE FOR CLARK 3-1

 

 

 

 

 
36


--------------------------------------------------------------------------------




 

EXHIBIT I

 INSURANCE REQUIREMENTS

 

All such insurance as is required under that certain Model Form Operating
Agreement, dated as of August 1, 2007, by and between Westerly Exploration, Inc.
and Lucas Energy, Inc. as predecessors in interest to the Parties, a copy of
which is attached to this Agreement as Exhibit A, as such agreement may be
amended, restated or otherwise modified from time to time.

 

 
37


--------------------------------------------------------------------------------




 

SCHEDULE 1.1

CONTRACTS

 

None.

 

 

 

 

 
38


--------------------------------------------------------------------------------




 

SCHEDULE 1.2

EXCLUDED ASSETS

 

None.

 

 

 

 
39


--------------------------------------------------------------------------------




 

SCHEDULE 1.3

PERMITTED ENCUMBRANCES

 

None.

 

 

 

 
40


--------------------------------------------------------------------------------




 

SCHEDULE 3.1

CONSENTS

 

Any and all such consents as may be required under that certain Model Form
Operating Agreement, dated as of August 1, 2007, by and between Westerly
Exploration, Inc. and Lucas Energy, Inc. as predecessors in interest to the
Parties, a copy of which is attached to this Agreement as Exhibit A, as such
agreement may be amended, restated or otherwise modified from time to time

 

 
41


--------------------------------------------------------------------------------




 

SCHEDULE 4.2

LITIGATION

 

None.

 

 

 

 
42


--------------------------------------------------------------------------------




 

SCHEDULE 4.3

TAXES AND ASSESSMENTS

 

None.

 

 

 
43


--------------------------------------------------------------------------------




 

SCHEDULE 4.4

COMPLIANCE WITH LAWS

 

None.

 

 

 
44


--------------------------------------------------------------------------------




 

SCHEDULE 4.6(a)

 APC WORKING INTERESTS AND NET REVENUE INTERESTS

 

 

 

 

 

45

--------------------------------------------------------------------------------

 

 